DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020, 1/21/2020, 5/14/2020, 5/14/2020, 11/09/2020, 11/09/2020, 2/18/2021, 2/18/2021, 2/23/2022, and 2/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-13, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2016/235236 A1 BYERS.
As to claim 1, Byers discloses a method (Byers: 348, Fig. 6-8) comprising:
a)	obtaining a piece of parcel information (Byers: [0043], [0050], [0066] dimensions, temperature requirements, desired delivery timeframe, size, weight, shape) related to a parcel (Byers: 120);
b)	obtaining a piece of drone information (Byers: [0040], [0043], [0052], [0055], [0057] service-like configuration, authentication, remote troubleshooting, accessibility, beacon lights activation, estimated time of arrival, distance from receptacle, electronic handshake, quick charge data, any other information) related to a drone (Byers: 104);
c)	obtaining a piece of receptacle information (Byers: [0041], [0051], [0066] location, configuration, key codes, full state, adequate space availability, compartment size, status, climate control capabilities) related to a receptacle (Byers: 102); and
d)	utilizing said parcel information, said drone information, and said receptacle information in scheduling a drone delivery (Byers: [0043] central scheduling service, procedures 500-800, figures 6-8, [0077]).
As to claim 2, Byers discloses wherein said piece of parcel information is the volume and weight of said parcel (Byers: [0050]).
As to claim 3, Byers discloses wherein said piece of drone information is the current location of said drone and said current energy status of said drone (Byers: [0040], [0043], [0052], [0055], [0057], distance from receptacle, quick charge data, any other information). 
As to claim 4, Byers discloses wherein said piece of receptacle information is the location of said receptacle (Byers: [0041]) and whether said receptacle has a charging station (Byers: [0057] the drone may charge and is able to exchange any other information. With charge times and a central scheduling service [0043] it is obvious that the configuration of a charger is communicated.).
As to claim 5, Byers discloses wherein said piece of receptacle information is whether said receptacle currently contains a package (Byers: [0066]).
As to claim 6, Byers discloses wherein said piece of receptacle information is whether said receptacle is scheduled to receive a package (Byers: [0046]).
As to claim 7, Byers discloses a drone delivery system comprising:
a)	a parcel (Byers: 120);
b)	a drone (Byers: 104);
c)	a receptacle (Byers: 102);
d)	a central processor (Byers: (230), [0076]); and
e)	a status determination system (Byers: 348, procedures 500-800, figures 6-8, [0077]).
As to claim 8, Byers discloses wherein said parcel (Byers: 120) contains a piece of parcel information (Byers: [0043], [0050], [0066] dimensions, temperature requirements, desired delivery timeframe, size, weight, shape) that said status determination system (Byers: 348, procedures 500-800, figures 6-8, [0077]) communicates to said central processor (Byers: (230), [0076]).
As to claim 9, Byers discloses wherein said drone contains a piece of drone information (Byers: [0040], [0043], [0052], [0055], [0057] service-like configuration, authentication, remote troubleshooting, accessibility, beacon lights activation, estimated time of arrival, distance from receptacle, electronic handshake, quick charge data, any other information) that said status determination system (Byers: 348, procedures 500-800, figures 6-8, [0077]) communicates to said central processor (Byers: (230), [0076]).
As to claim 10, Byers discloses wherein said receptacle contains a piece of receptacle information (Byers: [0041], [0051], [0066] location, configuration, key codes, full state, adequate space availability, compartment size, status, climate control capabilities) that said status determination system (Byers: 348, procedures 500-800, figures 6-8, [0077]) communicates to said central processor (Byers: (230), [0076]).
As to claim 12, Byers discloses wherein said a piece of parcel information is the dimensions of said parcel (Byers: [0050]).
As to claim 13, Byers discloses wherein said piece of drone information is the current location of said drone (Byers: [0040], [0043], [0052], [0055], [0057], distance from receptacle, any other information).
As to claim 14, Byers discloses wherein said piece of receptacle information is whether said receptacle has a package (Byers: [0066]).
As to claim 15, Byers discloses wherein said receptacle comprises a rotating hideaway mechanism, wherein said receptacle is inside of a structure in a first position, and wherein said receptacle is rotated about an axis to be exposed to the outside of said structure in a second position, wherein said rotating hideaway mechanism is actuated from said first position to said second position when a first camera detects said drone (Byers: Fig. 2B, [0024-0026], [0039], [0061-0062]).
As to claim 16, Byers discloses wherein said receptacle comprises a multi-part diaphragm door, wherein said multi-part diaphragm door opens to different dimensions depending on the size of said parcel (Byers: [0043]).
As to claim 17, Byers discloses wherein said receptacle comprises a multi-vault system (Byers: [0015-0017]).
As to claim 18, Byers discloses wherein said multi-vault system comprises a sorting mechanism which sorts said parcel into a vault according a piece of parcel information associated with said parcel (Byers: [0015-0017]).
As to claim 19, Byers discloses wherein said receptacle comprises a plurality of meteorological data sensors, wherein said plurality of meteorological data sensors comprises a temperature sensor, a wind speed sensor, and a humidity sensor (Byers: [0029], [0071]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers in view of CN106618124A, hereinafter Suzhou.
As to claim 20, Byers does not disclose a seismic sensor. Suzhou discloses wherein said receptacle comprises a seismic sensor (Suzhou: “Smart mailbox also includes shaking sensor, for sensing the shock conditions of casing”). It would have been obvious to one of ordinary skill at the time of filing to modify the system of Byers to have a seismic sensor/shake sensor of Suzhou as it will indicate box tampering which could put packages in harms way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US20160033966A1 a system including a landing location where a drone at least one of delivers and acquires a parcel, and a homing device to interact with the drone to guide the drone to the landing location independent of interaction from another source. The homing device guides the drone during the landing phase of a flight plan. A method is also disclosed.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665